BYBEE, Circuit Judge,
concurring in part and dissenting in part:
We are asked to identify the agency financially responsible for the education of A.S., a minor, from July 28, 2006 through April 19, 2009. I agree with the majority that for the period of July 28, 2006 to October 9, 2007, the California Department of Education (“CDE”) is responsible for A.S.’s education, although the majority and I reach that conclusion in different ways. See Maj. Op. at 1053-54. I also conclude that CDE is responsible for A.S.’s education from October 10, 2007 to December 31, 2008, and therefore disagree with the majority’s contrary conclusion. Id. at 1053-54. And for the period beginning in January 2009, I agree with the majority that the Orange Unified School District is responsible for A.S.’s education because § 48200, when read in conjunction with the current version of § 56028, makes it so. Id. Where the majority and I disagree, I respectfully dissent.
The majority and I concur in the basic principles relevant to our analysis. Under California law, the district in which a child’s “parent or legal guardian” resides is responsible for the child’s education. Cal. Educ.Code § 48200; see also Maj. Op. at 1056. If California law fails to make any school district responsible for a student’s education, then CDE is responsible. See Maj. Op. at 1063. Beginning in January 2009, the California legislature amended § 56028 to extend its definition of “parent” to several other provisions of the Education Code, including, in certain circumstances, § 48200. See Cal. Educ. Code § 56028(b)(2) (2009) (“If a judicial decree or order identifies a specific person or persons under [§ 56028(a)(1)-(4)] to act as the ‘parent’ of a child or to make educational decisions on behalf of the child, then that person or persons shall be determined to be the ‘parent’ for purposes of ... Article 1 (commencing with Section 48200).... ”). Thus, beginning in January 2009, § 56028’s definition of “parent” expressly applies to § 48200, and I do not *1065disagree with the majority on this point or its implications for the resolution of this case.
But § 56028 has not always contained an express provision that extends its definition of “parent” to § 48200. Rather, the California legislature has made several revisions to § 56028 over the last few years, and two prior versions are relevant here: the 2005 version (effective from October 7, 2005 to October 9, 2007) and the 2007 version (effective from October 10, 2007 through December 31, 2008). Neither of these prior versions of § 56028 extended its definition of “parent” to § 48200. Regardless, the majority believes that § 56028 provides the definition of “parent” for purposes of § 48200 for the entire time period relevant to this case, including the time that the 2005 and 2007 versions controlled. See Maj. Op at 1058. It is here that the majority and I must part ways because, absent an express provision such as that found in the current version of § 56028, there is no statutory basis to conclude that § 56028 defines “parent” for purposes of § 48200. Indeed, in my view, an analysis of the Education Code compels a contrary conclusion.
Section 56028 is found within Part 30 of the Education Code, which concerns California’s special education programs. See Cal. Educ.Code §§ 56020-56035. Section 48200, on the other hand, is found in Part 27 of the Education Code — the portion of the code containing provisions related to education of primary and secondary students generally. Neither CDE nor the majority, however, has provided a compelling reason as to why a definition that the California legislature expressly made applicable to one part of the Education Code should be imposed on an unrelated, general section of the code. See Alcala v. City of Corcoran, 147 Cal.App.4th 666, 53 Cal. Rptr.3d 908, 911-12 (2007) (refusing to impose definition in one code on term used in another where the former “does not reference” the latter, and is “part of a separate ... chapter”).
Moreover, the majority’s opinion renders unnecessary the subsequent statutory changes made by the California legislature. The California legislature amended § 56028 in 2009 to extend its definition of “parent” to other portions of the code, including, in specific instances, § 48200. If the majority is correct, and § 56028’s definition applied to § 48200 before the 2009 amendment, then the 2009 amendment is superfluous — a conclusion contrary to basic rules of statutory construction. See Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672, 681 (9th Cir.2005) (“We try to avoid, where possible, an interpretation of a statute that renders any part of it superfluous and does not give effect to all of the words used by [the legislature].” (internal quotation marks omitted)).
The majority agrees with this general principle of statutory construction, but reaches a contrary conclusion because it finds Education Code § 56041 dispositive. See Maj. Op. at 1058-59. This section states that for students “between the ages of 18 and 22, inclusive, ... the last district of residence in effect prior to the pupil’s attaining the age of majority shall become and remain as the responsible local educational agency, as long as and until the parent or parents relocate to a new district.” Cal. Educ.Code § 56041(a). Although, by its terms, § 56041 is limited to students between the ages of 18 and 22, the majority believes that this section “demonstrates the legislature’s intent that the school district responsible for a student’s special education is the district in which the student’s parent — as defined in section 56028 — resides” for students under the age of 18. Maj. Op. at 1059. The majority reasons that the legislative history compels the conclusion that § 56028 *1066applies to § 48200 because reading it in such a way is consistent with the intent of the California Legislature to achieve funding continuity for special education students reaching the age of 18. Id. at 1059.
The legislative history of § 56041 is informative, but ultimately not dispositive. At first blush, it appears that the majority is correct when it writes that because California sought to “maintain” funding consistency for students after they reach the age of majority, the logical inference is that the definition of “parent” applicable to students below and above the age of majority must be the same. Id. But the legislative history of § 56028 reinforces my conclusion. California’s Legislative Counsel Digest explains that the 2009 amendment to § 56028 was intended to “broaden the purposes for which the definition of ‘parent’ extends if a judicial decree or order identifies the person who is defined as a parent.” 2008 Cal. Legis. Serv. Ch. 223 (A.B.2057) (emphasis added). This strongly suggests that previous iterations of § 56028 did not do what the 2009 version accomplished, that is, broaden the section’s applicability beyond the special education provisions of the California Education Code.
Further, I agree that a consistent rule for the education of students regardless of age might be logical, but the opposite result is not necessarily illogical, and the statutory scheme did not always permit the harmonious reading of the Education Code proposed by the majority. We should be hesitant to impose one: “We cannot insert what has been omitted, omit what has been inserted, or rewrite the statute to conform to a presumed intention that is not expressed.” Lewis v. Clarke, 108 Cal.App.4th 563, 133 Cal.Rptr.2d 749, 752 (2003). I decline to do just that.
Instead, I would find that the 2005 and 2007 versions of § 56028 do not provide the definition of “parent” for purposes of § 48200. I therefore disagree with the majority to the extent it reaches a contrary conclusion. Because the statutes do not make any other educational entity responsible, I would hold that CDE is responsible for A.S.’s education from July 28, 2006 to December 31, 2008. Thereafter, Orange Unified School District is responsible because, starting in 2009, § 56028 specifically extended its definition of “parent” to § 48200 if “a judicial decree or order” permitted a guardian to make educational decisions on behalf of a child. See Cal. Educ.Code § 56028(b)(2). Here, Lori Hardy, A.S.’s court-appointed de facto parent, had authority to make educational decisions on A.S.’s behalf in January 2009.
To the extent that my conclusions depart from those of the majority, I respectfully dissent.
‡ ‡ ‡ ‡
Finally, I write separately to voice my disappointment that the California Supreme Court declined our request for certification. See Orange Cnty. Dep’t of Educ. v. Cal. Dep’t of Educ., 650 F.3d 1268 (9th Cir.2011). We are well aware of our duty as federal courts to decide matters of state law in cases authorized by the Constitution and laws of the United States, even where there is no particular federal interest in the resolution of the case. See Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404, 5 L.Ed. 257 (1821) (‘With whatever doubts, with whatever difficulties, a case may be attended, we must decide it, if it be brought before us. We have no more right to decline the exercise of jurisdiction which is given, than to usurp that which is not given.”); see also New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 491 U.S. 350, 358-59, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989). Nevertheless, “almost from the beginning of our history,” Congress has limited our jurisdiction in order “to prevent needless friction *1067between state and federal courts.” Okla. Packing Co. v. Okla. Gas & Elec. Co., 309 U.S. 4, 9, 60 S.Ct. 215, 84 L.Ed. 537 (1940). See, e.g., 28 U.S.C. § 1367(c)(1) (authorizing federal courts to “decline to exercise supplemental jurisdiction” where “the claim raises a novel or complex issue of State law”); 28 U.S.C. § 2283 (“A court of the United States may not grant an injunction to stay proceedings in a State court except as expressly authorized by Act of Congress.... ”). We too have created doctrines to avoid interfering with the orderly administration of state law. See, e.g., New Orleans Pub. Serv., 491 U.S. at 361, 109 S.Ct. 2506 (describing Burford abstention: “where timely and adequate state-court review is available [to address complex state administrative procedures], a federal court sitting in equity must decline to interfere with the proceedings or orders of state administrative agencies”); Younger v. Harris, 401 U.S. 37, 40-11, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) (federal courts should abstain from enjoining pending state criminal prosecutions); R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 501, 61 S.Ct. 643, 85 L.Ed. 971 (1941) (finding courts should abstain from ruling on constitutional questions until questions of state law are resolved in state courts).
It is more than ironic that, in a case in which there is no discernible federal interest, the California Supreme Court would ignore our invitation to decide a convoluted matter of state law in a dispute between California state agencies. We do not request certification lightly, and it is surprising that California would prefer that we decide such difficult questions ourselves when we have offered to defer to its own courts. See Bank of Italy Nat’l Trust & Sav. Ass’n v. Bentley, 217 Cal. 644, 20 P.2d 940, 943 (1933) (a “holding of the federal court, although entitled to respect and careful consideration, would not be binding or conclusive on the courts of this state”); Nagel v. Twin Labs., Inc., 109 Cal.App.4th 39,134 Cal.Rptr.2d 420, 431 (2003) (“[Federal decisional authority is neither binding nor controlling in matters involving state law.” (citation omitted)).
Our fractured disposition shows how helpful the California Supreme Court’s input would have been. To date, four federal judges, including the district court, have considered the question of statutory interpretation raised in this case, and we have reached three different conclusions, most of which are inconsistent with the opinion of California’s Administrative Hearing Officer. See Student v. Orange Cnty. Dep’t of Educ., No. 2006100050 (Cal. Office of Admin. Hearings Oct. 31, 2007) (concluding that Orange County is the responsible agency). Why the California Supreme Court would not agree, or want, to provide guidance in this case is beyond me.